DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 01/05/2021.
Claims 5, 17, 18, 21 and 22 are cancelled.
Claims 1, and 11 are amended.
Claim 25 is withdrawn.
Claims 1-4, 6-16, 19, 20, 23 and 24 are pending.
Claims 1-4, 6-16, 19, 20, 23 and 24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. 
Withdrawn claim 25
Applicant claimed “Examiner tentatively agreed the amendments would negate the purported nonelection of Claim 25 by original presentation”, this is a false statement. In the summary for the interview conducted November 24, 2020, removing the restriction by original presentation was not discussed, and no tentative agreements were made to any of the rejections discussed.  Furthermore, Applicant does not provide 
“(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as ‘withdrawn— currently amended.’”
101
Applicant argues the claims are not directed to a fundamental economic practice as “authenticating an account for a transaction”, “is not similar to any of the fundamental economic principles or practices provided by the 2019 PEG….” Examiner disagrees.
Authenticating an account for a transaction is not only similar but is exact to the economic practice of mitigating risk in a financial transaction. The use of substituting an account number for a token, is directed at mitigating the risk of personal information in a transaction. The claims do recite an abstract idea. 

The claims are directed to an abstract idea, and the do not recite additional elements that integrate the judicial exception into a practical application. 
Applicant provides highlighted text in their case for an improvement but provides no explanation on how the transmission and receipt of data amounts to an improvement. The claims recite sending an encrypted number, which is decrypted and the number is compared to match with an account number. The increased security would lie with the use of encryption and decryptions, and as previously explained, decrypting information does not preclude the claim from reciting an abstract idea as decryption is a mathematical calculation that can be performed by functions of a generic computer component. The claim elements are still drawn to the abstract idea and even in combination recite a fundamental economic practice in transactions. 
112
The 112 rejections are withdrawn.
103

In Laxminarayanan, the merchant sends an authorization request message, included in that message was the token and token information that is received from the customer device. “For example, a token requestor identifier can identify a pairing of a token requestor (e.g., a mobile device, a mobile wallet provider, etc.) with a token domain (e.g., e-commerce, contactless, etc.)… For example, the token requestor identifier 406 may correspond to an e-commerce merchant associated with the merchant computer 140.” That identifier can identify the customer and merchant device. 
Laxminarayanan - The token presentment mode may be provided by the merchant computer or other device that receives a token from a consumer device… an authorization request message generated using a mobile device with a token provisioned thereon and provided by a mobile payment application or other application on the mobile device. …Token requestors may include, for example, card-on-file merchants, acquirers, acquirer processors, and payment gateways acting on behalf of merchants,…  The fields 702 of the authorization request message may include a primary account number (PAN) field 702A, an expiration date field 702B, a token presentment mode field 702C, a token requestor identifier field 702D, a… For example, a token requestor identifier can identify a pairing of a token requestor (e.g., a mobile 402 corresponds to the sixteen digit payment account number 404. The token BIN “490000” is mapped to the issuer BIN “414709.” The token requestor identifier 406 is a ten digit numerical value that corresponds to an entity that is registered with the network token system 202. For example, the token requestor identifier 406 may correspond to an e-commerce merchant associated with the merchant computer 140.  (Figure 7; ¶ 37, 38, 83, 114, 119).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-16, 19, 20, and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method, and claim 11 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving … a tokenized secondary FPAN and a merchant identifier… decrypting… the tokenized secondary FPAN … identifying… a stored secondary FPAN … identifying... account number… transmitting…account number… receiving … result and transmitting…result….” The claim recites an abstract 

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. The decrypting information does not preclude the claim from reciting an abstract idea as decryption is a mathematical calculation that can be performed by functions of a generic computer component. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice in performing a transaction using a decrypted token as performed by a generic computer. The method claims do not, for example, purport to 
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-4, 6-10, 12-16, 19, 20, 23, and 24 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-16, 19, 20, and 23-24 are rejected under 35 U.S.C. 103 as being9 unpatentable over Laxminarayanan et al. (2015/0046338) (“Laxminarayanan”) and in view of Khan et al. (US 9,424,568) (“Khan”).
Regarding claims 1 and 11, Laxminarayanan discloses receiving, via a network and at a processor of an interchange system, transaction request data from the merchant system associated with a merchant, the transaction request data comprising (Figure 9; ¶ 67, 69, 85, 91, 114-121, 136)
Laxminarayanan -The authorization request message may be generated by the merchant computer 140 in response to a transaction initiation request by a consumer 110… The token presentment mode may be provided by the merchant computer or other device that receives a token from a consumer device … At step 808, the merchant computer may generate an authorization request message including the token 804 and send the authorization request message to the acquirer computer 150 for the transaction initiated by the consumer 110. An “authorization request message' may include an electronic message that is sent to a payment processing network  (¶ 114, 119, 136)


Claim Interpretation
Laxminarayanan - The token presentment mode may be provided by the merchant computer or other device that receives a token from a consumer device… an authorization request message generated using a mobile device with a token provisioned thereon and provided by a mobile payment application or other application on the mobile device. …Token requestors may include, for example, card-on-file merchants, acquirers, acquirer processors, and payment gateways acting on behalf of merchants,…  The fields 702 of the authorization request message may include a primary account number (PAN) field 702A, an expiration date field 702B, a token presentment mode field 702C, a token requestor identifier field 702D, a… For example, a token requestor identifier can identify a pairing of a token requestor (e.g., a mobile device, a mobile wallet provider, etc.) with a token domain (e.g., e-commerce, contactless, etc.)… The token 402 corresponds to the sixteen digit payment account number 404. The token BIN “490000” is mapped to the issuer BIN “414709.” The token requestor identifier 406 is a ten digit numerical value that corresponds to an entity that is registered with the network token system 202. For example, the token requestor identifier 406 may correspond to an e-commerce merchant associated with the merchant computer 140.  (Figure 7; ¶ 37, 38, 83, 114, 119)

merchant-system data stored by the merchant system and comprising a merchant identifier associated with and unique to the merchant (¶ 37-41, 59, 67, 82, 83, 114, 119, 157);
Laxminarayanan - An authorization request message may also comprise “transaction information. Such as any information associated with a current transaction, such as the transaction amount, merchant identifier, (¶ 136)

the secondary FPAN being associated with the customer account and different from the primary account number associated with the customer account (Figure 6, 7; ¶ 83, 118, 120, 121, 134-138, 156-163)
Laxminarayanan states - the token registry databases 211 and 221 may also include a PAN expiration date, MSISDN, PAN alias, UUID, IMEI, IMSI, MAID, authorization code of consumer verification done, etc… Using a token routing table 610 and token mapping tables 620 and 630 in this manner may provide several advantages. For example, a PAN's actual BIN is obfuscated while conducting a transaction, so that the corresponding token is less sensitive than a corresponding account identifier (e.g., PAN including a BIN). In addition, since each payment network only stores PANs corresponding to tokens associated with that payment network, no single payment network is required to maintain token to PAN mappings for every token…token based transactions may be channel limited meaning that each token may be limited to a particular type of transaction (e.g., NFC, e-commerce, QR Code, etc.)…  the network token system may deliver a list of registered token requestor identifiers to acquirer computers on a periodic basis to ensure the acquirers have accurate token requestor identifiers for each merchant or other payment initiator.   (¶ 83, 107, 112, 120, 121)

identifying, by the processor, a stored secondary FPAN based on the received transaction request data, the stored secondary FPAN being associated with the merchant and stored on memory associated with the processor (Figure 7; ¶ 67-69, 79, 138-144, 161, 162); 
Laxminarayanan - The token requestor identifier may allow the network token system to ensure that a token is being provided by the entity that initially asked for the token…. The token requestor identifier may be provided by any entity associated with the authorization request message….if a malicious third party intercepts a token value and attempts to use the token value in a transaction initiated by a mobile device the populated token requestor identifier associated with the mobile device or mobile wallet of the malicious third party would not match the token requestor identifier stored in the token vault for the token….the token processing computer 222 of the network token system 220 may receive the token, search the token registry 221 for the token record associated with the received token,   (¶ 121, 122, 142)

responsive to determining that the secondary FPAN matches the stored secondary FPAN, identifying, using the processor, the primary account number (Figure 6; ¶ 140-143, 151); 
Laxminarayanan - the token processing computer 222 of the network token system 220 may receive the token, search the token registry 221 for the token record associated with the received token, may determine an account identifier (e.g., PAN) associated with the token, determine any limitations and/or validation information associated with the token, and may provide the PAN (and any other relevant validation information) to payment processing network B 170. (¶ 142)

transmitting, via the network and by the processor, the primary account number to an issuing financial institution for transaction processing (Figure 9; ¶ 146-148, 165)
Laxminarayanan - Payment processing network A 160 may modify the authorization request message to include the PAN in place of the token and provide the modified authorization request message to the issuer computer 180. (¶ 147)

receiving, via the network and at processor, a transaction processing result; and (Figure 10; ¶ 149-151, 165); and 
Laxminarayanan - the issuer computer 180 receives the authorization request message, makes an authorization decision regarding whether the transaction should be approved or declined, and provides an authorization response message including an indication as to whether the transaction is approved or declined to the payment processing network computer A 160. (¶ 149)



Laxminarayanan - The authorization module 512 may also restore the token in the authorization response message received from the issuer 170 before forwarding it to the acquirer computer 150…At step 826, acquirer computer 150 may forward the modified authorization response message to the merchant computer 140. (¶ 92, 153)

Laxminarayanan does not disclose decrypting, by the processor, the tokenized secondary FPAN to convert the tokenized secondary FPAN to a secondary FPAN.

Khan teaches decrypting, by the processor, the tokenized secondary FPAN to convert the tokenized secondary FPAN to a secondary FPAN (column 6, line 31-41, column 11, line 31-50, column 16, line 58-65)
Khan- receipt gateway 128 may: determine the DPAN from the secure hash of the DPAN; map from the DPAN to a secure-element identifier in electronic device 110-1 using a look-up table (which may have been set up when the DPAN was provisioned to the electronic device); map the secure-element identifier to a user identifier (such as an identifier of the user account with a provider of the electronic device) (column 11, line 31-50)

the use of payment tokens instead of PANs can reduce the risk of fraudulent activity since the consumer's real PAN is never exposed” and Khan (column 5, line 48-57), which teaches “the financial-account information may (in Some instances) exclude explicit identifiers of the user to protect their privacy, and may dynamically or indirectly specify the financial account to prevent Subsequent fraud or misuse of the financial-account information” in order to further shield the personal information from possible fraudulent attacks (Khan; column 5, line 48-57).
Regarding claim 2, Laxminarayanan discloses wherein the transaction request data includes data indicative of a specific type of transaction and the merchant (¶ 38-42, 114-121, 161).  
Claim Interpretation - Claims 2, and 13 recite “data indicative of a specific type of transaction”. According to the specification (¶ 31, 85), “The additional FPAN, e.g., FPAN2, may be associated with a specific merchant and/or a specific type of transaction… For example, a first merchant may be associated with a first FPAN2, while a second merchant may be associated with a second FPAN2. Moreover, a merchant may be associated with a first additional FPAN (e.g., FPAN2) when a transaction is an in-person PoS transaction, while the same merchant may be associated with a second additional FPAN (e.g., FPAN3) when a transaction is an e-commerce (e.g., online, mobile application, and the like) transaction … In this manner, the additional FPAN(s) may be associated with a respective specific merchant, a specific type of payment (e.g., 506.” From the disclosure, the FPAN can be different based on whether the transaction is in-person or ecommerce, but there is no information that the “data indicative of a specific type of transaction” is received or compared, but the tokenized FPAN and the merchant identifier are transmitted. Therefore, for the purpose of claim interpretation, since the “data indicative of a specific type of transaction” is already a part of the FPAN, the “data indicative of a specific type of transaction” is the received and compared FPAN. 
Regarding claim 3, Laxminarayanan discloses wherein the merchant system includes a point of sale device that enables transmission of the tokenized secondary FPAN and merchant identifier to the interchange system (¶ 38-42, 49, 53, 67, 83, 114, 119).
Regarding claims 4 and 14, Laxminarayanan discloses wherein the interchange system is a transaction authorization network (¶ 42, 54, 55, 89).
Regarding claims 6 and 16, Laxminarayanan discloses wherein the secondary FPAN is neither the tokenized secondary FPAN nor the primary account number (¶ 28, 83, 118, 128, 134,-138, 156-163).  
Regarding claim 7, Laxminarayanan discloses wherein the issuing financial institution includes a FPAN processor and an authorization system to determine the transaction processing result (¶ 30, 31, 55, 56, 89-92). 
Regarding claim 8, Laxminarayanan discloses wherein the issuing financial institution includes an input/output interface that transmits the transaction processing result to the interchange system (¶ 44, 55, 56, 60, 89-92, 103).  
Regarding claims 9 and 19, Laxminarayanan discloses wherein determining that the secondary FPAN matches the stored secondary FPAN includes accessing a data storage associated with the interchange system and retrieving the stored secondary FPAN (¶ 44, 70, 71, 81, 103-107, 111).  
Regarding claims 10 and 20, Laxminarayanan discloses wherein the tokenized secondary FPAN is a pseudorandom number (¶ 28, 29, 72).
Regarding claim 12, Laxminarayanan discloses wherein the processor of the interchange system is configured to receive the tokenized secondary FPAN and merchant identifier via the network and from the merchant system (¶ 67, 69, 91, 114, 119-121, 136).  
Regarding claim 13, Laxminarayanan discloses wherein the interchange system is connected to a point of sale device via the network and the merchant system, and wherein the processor of the interchange system is configured to receive, from the point of sale device, the tokenized secondary FPAN and merchant identifier and data indicative of a specific type of transaction (¶ 42, 54-56, 67, 69, 89, 91, 114-121, 136). 
Claim Interpretation - Claims 2, and 13 recite “data indicative of a specific type of transaction”. According to the specification (¶ 31, 85), “The additional FPAN, e.g., FPAN2, may be associated with a specific merchant and/or a specific type of transaction… For example, a first merchant may be associated with a first FPAN2, while a second merchant may be associated with a second FPAN2. a merchant may be associated with a first additional FPAN (e.g., FPAN2) when a transaction is an in-person PoS transaction, while the same merchant may be associated with a second additional FPAN (e.g., FPAN3) when a transaction is an e-commerce (e.g., online, mobile application, and the like) transaction … In this manner, the additional FPAN(s) may be associated with a respective specific merchant, a specific type of payment (e.g., online purchase, in-store purchase, and the like)… the merchant system may transmit the tokenized FPAN2 and a merchant identifier to an association and/or interchange system in step 506.” From the disclosure, the FPAN can be different based on whether the transaction is in-person or ecommerce, but there is no information that the “data indicative of a specific type of transaction” is received or compared, but the tokenized FPAN and the merchant identifier are transmitted. Therefore, for the purpose of claim interpretation, since the “data indicative of a specific type of transaction” is already a part of the FPAN, the “data indicative of a specific type of transaction” is the received and compared FPAN. 
 Regarding claim 15, Laxminarayanan discloses wherein the primary account number is not disclosed to the merchant system (¶ 114-116, 151, 152).  
Regarding claims 23 and 24, Laxminarayanan discloses wherein: the tokenized secondary FPAN is further indicative of and unique to a particular transaction type, and the stored secondary FPAN is further associated with the particular transaction type (¶ 38-42, 114-121, 161).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Phillips (2015/0019439) teaches the use of a tokens to map a PANumber and an interchange system in facilitating a transaction between a host entities in the process.
Priest et al. (2014/0108261) teaches decrypting the token to retrieve an account number
D’Agostino (2015/0032634) teaches tokenized secondary FPAN is a pseudorandom number
Vaid et al. (2015/01422644) teaches multiple DPANs

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISIDORA I IMMANUEL/Examiner, Art Unit 3685                                                                                                                                                                                                        

/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687